SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM10-Q Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended March31, 2012 Commission File No.000-21429 ArQule,Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 04-3221586 (State of Incorporation) (I.R.S. Employer Identification Number) 19 Presidential Way, Woburn, Massachusetts 01801 (Address of Principal Executive Offices) (781) 994-0300 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox Number of shares outstanding of the registrant’s Common Stock as of April26, 2012: Common Stock, par value $.0162,200,788 shares outstanding ARQULE,INC. QUARTER ENDED MARCH31, 2012 TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Item 1. — Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets (Unaudited) March31, 2012 and December31, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) three months ended March31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows (Unaudited) three months ended March31, 2012 and 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. — Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. — Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. — Controls and Procedures 24 PARTII - OTHER INFORMATION Item 1. — Legal Proceedings 24 Item 1A. — Risk Factors 24 Item 2. — Unregistered Sales of Equity Securities and Use Of Proceeds 24 Item 3. — Defaults Upon Senior Securities 24 Item 4. — Mine Safety Disclosures 24 Item 5. — Other Information 24 Item 6. — Exhibits 24 SIGNATURES 25 2 ARQULE,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March31, December31, (INTHOUSANDS, EXCEPTSHAREAND PERSHAREDATA) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities-short term Prepaid expenses and other current assets Total current assets Marketable securities-long term Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Note payable Current portion of deferred revenue Current portion of deferred gain on sale leaseback Total current liabilities Deferred revenue, net of current portion Deferred gain on sale leaseback, net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value; 1,000,000 shares authorized; no shares issued or outstanding — — Common stock, $0.01 par value; 100,000,000 shares authorized; 53,972,088 and 53,825,567shares issued and outstanding at March31, 2012 and December31, 2011,respectively Additional paid-in capital Accumulated other comprehensive income (loss) 13 (6 ) Accumulated deficit (413,740 ) (409,480 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these interim unaudited financial statements. 3 ARQULE,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) THREEMONTHSENDED MARCH31, (INTHOUSANDS, EXCEPTPER SHAREDATA) Revenue: Research and development revenue $ $ Costs and expenses: Research and development General and administrative Total costs and expenses Loss from operations (4,404 ) (1,531 ) Interest income 65 55 Interest expense (6 ) (6 ) Other income 85 16 Net loss (4,260 ) (1,466 ) Unrealized gain (loss) on marketable securities 19 (37 ) Comprehensive loss $ ) $ ) Basic and diluted net loss per share: Net loss per share $ ) $ ) Weighted average basic and diluted common shares outstanding The accompanying notes are an integral part of these interim unaudited financial statements. 4 ARQULE,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) THREEMONTHSENDED March31, (INTHOUSANDS) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of premium/discount on marketable securities Amortization of deferred gain on sale leaseback (140 ) (139 ) Non-cash stock compensation Gain on auction rate securities (85 ) (16 ) Changes in operating assets and liabilities: Prepaid expenses and other current assets (114 ) Other assets (31 ) 5 Accounts payable and accrued expenses (286 ) Deferred revenue (8,345 ) Net cash provided by (used in) operating activities (9,020 ) Cash flows from investing activities: Purchases of marketable securities (14,307 ) (44,622 ) Proceeds from sale or maturity of marketable securities Purchases of property and equipment (73 ) (277 ) Net cash provided by (used in) investing activities (12,398 ) Cash flows from financing activities: Proceeds from stock offering, net — Proceeds from stock option exercises Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these interim unaudited financial statements. 5 ARQULE,INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) 1. NATURE OF OPERATIONS AND BASIS OF PRESENTATION We are a clinical-stage biotechnology company organized as a Delaware corporation in 1993 engaged in the research and development of innovative cancer therapeutics. Our mission is to produce noveldrugs with differentiated mechanisms of action that will extend the lives of our patients. These drugs target biological pathways implicated in a wide range of cancers. We employ technologies such as our ArQule Kinase Inhibitor Platform (“AKIPTM”) to design and develop drugs that have the potential to fulfill this mission. Our lead product candidate is tivantinib (ARQ197), an orally administered, small molecule inhibitor of the c-Met receptor tyrosine kinase (“c-Met”). C-Met is a promising target for cancer therapy, based on its multiple roles in cancerous cell proliferation, tumor spread, new blood vessel formation and resistance to certain drug therapies. We and our partners, Daiichi SankyoCo.,Ltd. (“Daiichi Sankyo”) and Kyowa Hakko KirinCo.,Ltd. (“Kyowa Hakko Kirin”), are implementing a clinical development program designed to realize the broad potential of tivantinib as a well-tolerated single agent and in combination with other anti-cancer therapies in a number of disease indications. Our strategy is to focus on the most promising indications within our clinical programs based upon data that is continually generated. Our leading indications include non-small cell lung cancer (“NSCLC”), liver cancer (“hepatocellular carcinoma” or “HCC”) and colorectal cancer. We are also completing earlier-stage combination therapy trials with tivantinib and other anti-cancer agents that may provide data to support later-stage trials in additional indications. In January 2012, we announced the results of a randomized, double-blind, placebo controlled, Phase 2 trial in HCC demonstrating that treatment with tivantinib as single agent therapy produced a statistically significant improvement in time-to-progression (“TTP”) in previously treated patients. Patients with higher levels of c-Met who were treated with tivantinib experienced pronounced benefit in prolonged TTP. We plan to present complete data from this trial at the Annual Meeting of the American Society of Clinical Oncology (“ASCO”) in June 2012 In January 2011, we enrolled the first patient in the Phase3 MARQUEE (Met inhibitor ARQ 197 plus Erlotinib vs. Erlotinib plus placebo in NSCLC) trial of tivantinib in NSCLC in combination with erlotinib, an approved anti-cancer agent. The Phase3 trial is a randomized, double-blinded, controlled study of previously treated patients with locally advanced or metastatic, non-squamous NSCLC who will receive tivantinib plus erlotinib or placebo plus erlotinib. This trial is being conducted under a Special Protocol Assessment (“SPA”) agreement with the U.S. Food and Drug Administration (“FDA”). In August 2011, Kyowa Hakko Kirin announced the initiation of the Phase 3 ATTENTION (Asian Trial of Tivantinib plus Erlotinib vs. Erlotinib for NSCLC without EGFR Mutation) trial of tivantinib in combination with erlotinib. The ATTENTION trial is a randomized, double-blinded, controlled study of previously treated patients with locally advanced or metastatic non-squamous NSCLC with the wild type form of the EGFR gene who will receive tivantinib plus erlotinib or placebo plus erlotinib. On November 10, 2011, we and Daiichi Sankyo announced the execution of a license agreement for the development of a new AKT inhibitor, ARQ 092, the first compound to emerge from the companies’ AKIP™ collaboration. The license agreement provides exclusive rights to Daiichi Sankyo for the development, manufacturing and marketing of ARQ 092 on a worldwide basis. Under this agreement, we received a $10 million upfront fee from Daiichi Sankyo in November 2011. Our proprietary pipeline is directed toward molecular targets and biological processes with demonstrated roles in the development of human cancers. The most advanced candidates in this pipeline are ARQ 621, an inhibitor of the Eg5 kinesin motor protein, and ARQ 736, an inhibitor of the RAF kinases, both of which are in Phase1 clinical testing. A third pipeline program, focused on small molecule inhibitors of fibroblast growth factor receptor, is in pre-clinical development. We have prepared the accompanying condensed consolidated financial statements pursuant to the rulesand regulations of the U.S. Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to these rulesand regulations.These condensed consolidated financial statements should be read in conjunction with our audited financial statements and footnotes related thereto for the year ended December31, 2011 included in our annual report on Form10-K filed with the SEC on March1, 2012. The unaudited condensed consolidated financial statements include, in our opinion, all adjustments (consisting only of normal recurring adjustments) necessary for a fair statement of our financial position as of March31, 2012, and the results of our operations and cash flows for the three months ended March31, 2012 and March31, 2011. The results of operations for such interim periods are not necessarily indicative of the results to be achieved for the full year. 6 2. COLLABORATIONS AND ALLIANCES Daiichi Sankyo Kinase Inhibitor Discovery Agreement On November7, 2008, we entered into a research collaboration, exclusive license and co-commercialization agreement with Daiichi Sankyo under which we are applying our proprietary technology and know-how using our AKIP™ technology for the discovery of therapeutic compounds that selectively inhibit certain kinases in the field of oncology. The agreement defines two such kinase targets, and Daiichi Sankyo will have an option to license compounds directed to these targets following the completion of certain pre-clinical studies. The agreement provides for a $15million upfront payment, which we received in November 2008, research support payments for the first two years of the collaboration (which was extended for an additional two years in 2010), licensing fees for compounds discovered as a result of this research, milestone payments related to clinical development, regulatory review and sales, and royalty payments on net sales of compounds from the collaboration. We retain the option to co-commercialize licensed products developed under this agreement in the U.S. In May 2009, we entered into an agreement with Daiichi Sankyo related to potential future milestones and royalties for our AKIP™ collaboration, under which we could receive up to $265million in potential development and sales milestone payments for each product selected for clinical development. Upon commercialization of a licensed product, we would also receive tiered, double-digit royalties on its net sales. On October12, 2010, we and Daiichi Sankyo announced the expansion of this agreement, establishing a third target, with an option for a fourth, in oncology, and a two-year extension through November 2012. The duration and termination of the agreement are tied to future events. Unless earlier terminated due to breach, insolvency or upon 90days notice by Daiichi Sankyo, the agreement terminates on the later of (i)the expiration of the research collaboration period, or (ii)various periods specified in the agreement for development and commercialization of products. If Daiichi Sankyo has commercialized a licensed product or products, the agreement will continue in force until such time as all royalty terms for all licensed products have ended. The royalty term, on a country-by-country basis for a product, ends as of the later of (i)the expiration of the last valid claim under a patent covering the manufacture, use, or sale of a licensed product or (ii)a certain number of years from the date of the commercial sale of the licensed product in such country. Revenue for this agreement is recognized using the contingency-adjusted performance model with an estimated performance period through November2012. For the quarters ended March31, 2012 and 2011, $4.9 million and $2.4million, respectively were recognized as revenue. At March31, 2012, $7.5million remains in deferred revenue. Daiichi Sankyo ARQ 092 Agreement On November 10, 2011, we and Daiichi Sankyo announced the execution of a license agreement for the development of a new AKT inhibitor, ARQ 092, the first compound to emerge from the companies’ AKIP™ collaboration. The license agreement provides exclusive rights to Daiichi Sankyo for the development, manufacturing and marketing of ARQ 092 on a worldwide basis. Under this agreement, we received a $10 million upfront fee from Daiichi Sankyo in November 2011. Revenue for this agreement is recognized using Financial Accounting Standards Board Accounting Standards Update No. 2009-13,Multiple-Deliverable Revenue Arrangements (“ASU 2009-13”). Under ASU 2009-13 all undelivered items under the agreement are divided into separate units of accounting based on whether the deliverable provides stand-alone value to the licensee. These units of accounting consist of (i) the license to develop and commercialize ARQ 092, (ii) committed future clinical trial services, (iii) committed future clinical trial costs and (ii) steering committee services. The Company determined the best estimate selling price (BESP) for each unit of accountingbased upon management’s judgment and including factors such as discounted cash flows, estimated direct expenses and other costs and probability of successful outcome of clinical trials. As the license granted under the agreement was delivered, the license had standalone value, and there were no further obligations related to the license, revenue of $10.0 million related to this accounting unit was recognized in 2011 based on the best estimate of selling price of the license.Revenue related to future clinical trial services, clinical trial costs and steering committee services will be recognized ratably over the clinical trial as amounts are incurred and billed, up to the amount of cash received for these deliverables based on the best estimate of selling price of each deliverable. The estimated development period for this agreement is through June 2013. We recognized revenue of $0.9 million related to this agreement for the quarter ended March 31, 2012. At March31, 2012, $0.5 million remains in deferred revenue. Daiichi Sankyo Tivantinib Agreement On December18, 2008, we entered into a license, co-development and co-commercialization agreement with Daiichi Sankyo to conduct research, clinical trials and the commercialization of tivantinib in human cancer indications in the U.S., Europe, South America and the rest of the world, excluding Japan, China (including Hong Kong), South Korea and Taiwan, where Kyowa Hakko Kirin has exclusive rights for development and commercialization. 7 The agreement provides for a $60million cash upfront licensing payment from Daiichi Sankyo to us, which we received in December2008, and an additional $560million in potential development and sales milestone payments offset by our share of the Phase 3 costs. Upon commercialization, we will receive tiered, double-digit royalties from Daiichi Sankyo on net sales of tivantinib commensurate with the magnitude of the transaction. We retain the option to participate in the commercialization of tivantinib in the U.S. We and Daiichi Sankyo will share equally the costs of Phase2 and Phase3 clinical studies, with our share of Phase3 costs payable solely from milestone and royalty payments by Daiichi Sankyo. In each quarter the tivantinib collaboration costs we incur are compared with those of Daiichi Sankyo. If our costs for the quarter exceed Daiichi Sankyo’s we recognize revenue on the amounts due to us under the contingency adjusted performance model. Revenue is calculated on a pro-rata basis using the time elapsed from inception of the agreement over the estimated duration of the development period under the agreement. If our costs for the quarter are less than those of Daiichi Sankyo’s, we report the amount due to Daiichi Sankyo as contra-revenue in that quarter. To the extent that our share of Phase 3 collaboration costs exceeds the amount of milestones and royalties received, that excess is netted against future milestones and royalties if and when earned and is not reported as contra-revenue. Our cumulative share of the Daiichi Sankyo Phase 3 costs inception to date through March 31, 2012, totaled $41.8 million, and we received milestones of $25.0 million during that period. Our cumulative share of Phase 3 collaboration costs has exceeded the amount of milestones received through March 31, 2012 by $16.8 million which will be netted against future milestones and royalties when earned and has not been reported as contra-revenue. For the quarter ended March 31, 2012 our non-Phase 3 tivantinib collaboration costs incurred were less than those of Daiichi Sankyo’s by $0.9million which was recognized as contra-revenue and netted against our tivantinib Daiichi Sankyo research and development revenue. Our non-refundable share of advance drug purchases is recognized as contra-revenue as the related drugs are administered to patients. For the quarter ended March 31, 2012 $2.5 million of these drug purchases was also recognized as contra-revenue. For the quarter ended March 31, 2011 our tivantinib collaboration costs incurred were less than those of Daiichi Sankyo’s by $4.9million which was recognized as contra-revenue and netted against our tivantinib Daiichi Sankyo research and development revenue. There were no advance drug purchases in the quarter ended March 31, 2011. The duration and termination of the agreement are tied to future events. Unless earlier terminated due to breach, insolvency or upon 90days notice if prior to phase3 clinical trials or 180days notice if on or after the beginning of phase3 clinical trials by Daiichi Sankyo, the agreement shall continue until the later of (i)such time as Daiichi Sankyo is no longer developing at least one licensed product or (ii)if Daiichi Sankyo has commercialized a licensed product or products, such time as all royalty terms for all licensed products have ended. The royalty term, on a country-by-country basis for a product, ends as of the later of (i)the expiration of the last valid claim under a patent covering the manufacture, use, or sale of a licensed product or (ii)a certain number of years from the date of the commercial sale of the licensed product in such country. Revenue for this agreement is recognized using the contingency-adjusted performance model with an estimated development period through December 2013. For the quarters ended March31, 2012 and 2011, $1.3 million and $9.9 million, respectively, were recognized as net revenue. At March31, 2012, $32.3 million remains in deferred revenue. Kyowa Hakko Kirin Licensing Agreement On April27, 2007, we entered into an exclusive license agreement with Kyowa Hakko Kirin to develop and commercialize tivantinib in Japan and parts of Asia. A $3million portion of an upfront licensing fee was received by the Company under this agreement in the first quarter of 2007, and an additional $27million in upfront licensing fees was received on May7, 2007. The agreement includes $123million in upfront and potential development milestone payments from Kyowa Hakko Kirin to ArQule, including the $30million cash upfront licensing payments. In February2008, we received a $3million milestone payment from Kyowa Hakko Kirin. Upon commercialization, ArQule will receive tiered royalties in the mid-teen to low-twenty percent range from Kyowa Hakko Kirin on net sales of tivantinib. Kyowa Hakko Kirin will be responsible for all clinical development costs and commercialization of the compound in certain Asian countries, consisting of Japan, China (including Hong Kong), South Korea and Taiwan. In July2010, we announced the initiation of a Phase2 trial with tivantinib by Kyowa Hakko Kirin in gastric cancer, for which we received a $5million milestone payment in September2010. In August 2011, Kyowa Hakko Kirin announced the initiation of the Phase 3 ATTENTION trial in Asia of tivantinib and erlotinib in non-squamous NSCLC patients with wild type EGFR. Dosing of the first patient in this trial triggered a $10million milestone payment, which we received in August2011. The milestone payment was recorded as deferred revenue and is being recognized as revenue using the contingency-adjusted performance model with an estimated development period through April2016. 8 In addition to the upfront and possible regulatory milestone payments totaling $123million, the Company will be eligible for future milestone payments based on the achievement of certain levels of net sales. The Company will recognize the payments, if any, as revenue in accordance with the contingency-adjusted performance model. As of December 31, 2011, the Company had not recognized any revenue from these sales milestone payments, and there can be no assurance that it will do so in the future. The duration and termination of the agreement are tied to future events. Unless earlier terminated due to breach, insolvency or upon 90days notice by Kyowa Hakko Kirin, the agreement terminates on the date that the last royalty term expires in all countries in the territory. The royalty term ends as of the later of (i)the expiration of the last pending patent application or expiration of the patent in the country covering the manufacture, use, or sale of a licensed product or (ii)a certain number of years from the date of the commercial launch in such country of such license product. Revenue for this agreement is recognized using the contingency-adjusted performance model with an estimated development period through April2016. For the quarters ended March31, 2012 and 2011 $1.4 million and $1.1 million, respectively, were recognized as revenue. At March31, 2012 $23.2million remains in deferred revenue. 3. MARKETABLE SECURITIES AND FAIR VALUE MEASUREMENTS We generally classify our marketable securities as available-for-sale at the time of purchase and re-evaluate such designation as of each consolidated balance sheet date. Since we generally intend to convert them into cash as necessary to meet our liquidity requirements our marketable securities are classified as cash equivalents if the original maturity, from the date of purchase, is ninety days or less and as short-term investments if the original maturity, from the date of purchase, is in excess of ninety days but less than one year. Our marketable securities are classified as long-term investments if the maturity date is in excess of one year of the balance sheet date. We report available-for-sale investments at fair value as of each balance sheet date and include any unrealized gains and, to the extent deemed temporary, unrealized losses in stockholders’ equity. Realized gains and losses are determined using the specific identification method and are included in other income (expense) in the statement of operations. Our auction rate securities are classified as trading securities and any changes in the fair value of those securities are recorded as other income (expense) in the statement of operations. We conduct quarterly reviews to determine the fair value of our investment portfolio and to identify and evaluate each investment that has an unrealized loss, in accordance with the meaning of other-than-temporary impairment and its application to certain investments. An unrealized loss exists when the current fair value of an individual security is less than its amortized cost basis. In the event that the cost basis of a security exceeds its fair value, we evaluate, among other factors, the duration of the period that, and extent to which, the fair value is less than cost basis, the financial health of and business outlook for the issuer, including industry and sector performance, and operational and financing cash flow factors, overall market conditions and trends, our intent to sell the investment and if it is more likely than not that we would be required to sell the investment before its anticipated recovery. Unrealized losses on available-for-sale securities that are determined to be temporary, and not related to credit loss, are recorded in accumulated other comprehensive income (loss). For available-for-sale debt securities with unrealized losses, we perform an analysis to assess whether we intend to sell or whether we would more likely than not be required to sell the security before the expected recovery of the amortized cost basis. Where we intend to sell a security, or may be required to do so, the security’s decline in fair value is deemed to be other-than-temporary and the full amount of the unrealized loss is reflected in the consolidated statement of operations as an impairment loss. Regardless of our intent to sell a security, we perform additional analysis on all securities with unrealized losses to evaluate losses associated with the creditworthiness of the security. Credit losses are identified where we do not expect to receive cash flows sufficient to recover the amortized cost basis of a security. We invest our available cash primarily in U.S. Treasury bill funds, money market funds, commercial paper, and U.S. federal and state agency backed certificates, including auction rate securities that have investment grade ratings. Auction rate securities are structured with short-term interest reset dates of generally less than 90days, but with contractual maturities that can be well in excess of ten years. At the end of each reset period, which occurs every seven to twenty-eight days, investors can sell or continue to hold the securities at par value. If auction rate securities fail an auction, due to sell orders exceeding buy orders, the funds associated with a failed auction would not be accessible until a successful auction occurred, a buyer was found outside the auction process, the underlying securities matured or a settlement with the underwriter is reached. ArQule’s marketable securities portfolio includes $2.1million (at cost) at March 31, 2012 and December31, 2011, invested in auction rate securities. 9 The following is a summary of the fair value of available-for-sale marketable securities we held at March 31, 2012 and December31, 2011: March 31, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Security type U.S. Federal Treasury and U.S. government agencies securities-short term $ $
